DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leben (US20130341533A1).
Regarding claim 11:
11. (Original) An apparatus configured to treat at least one surface of at least one object in an interior of a vehicle with irradiation in a dose (Abstract, a system for sanitizing an enclosed structure ... para[0032), ... Any UV light incident to the reflective surface 37 is reflected off of the surface 37 and into the elevator ... para[0053], ... the  duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... (the elevator is the vehicle. The walls, door and buttons for each floor are the objects and surfaces while the dose is the duration of the light)) comprising: 
(a) a base (para[0032], ... the first mounting platform 16 generally retains or holds the UV light source ... ); 
(b) a mechanism coupled to the base (para[0035], ... the first mounting platform 16 ... may be connected to a first bracket 46, which in turn is coupled to an output shaft 50 of the motor 18 ... ); 
(c) an ultraviolet light source configured to be directed by the mechanism to apply ultraviolet light to at least one surface of at least one object in the vehicle interior (para[0029], ... the UV light source 14 may include one or more components operable to emit EM radiation int eh UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...); and
(d) a controller configured to operate the mechanism for the ultraviolet light source to administer the dose of ultraviolet light for the at least one surface (para[0027], ... a controller 26 for controlling the operation of the UV light source 14, including the on/off status ... para(0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle ... ).
Leben does not appear to explicitly disclose:
(A) wherein the controller is configured to direct the ultraviolet light source (1) to a first position at a first zone for a first duration and (2) to a second position at a second zone for a second duration; 
(B) wherein the dose of ultraviolet light comprises a first dose of the first duration configured to be administered at the first position at the first zone and a second dose of the second duration configured to be administered at the second position at the second zone;
(C) wherein the at least one object in the vehicle interior in the first zone comprises at least one of a seat or a door or a console or a handle or a button or a switch or a seat belt;
(D) wherein the at least one object in the vehicle interior in the second zone comprises at least one of a seat or a door or a console or a handle or a button or a switch or a seat belt.

Regarding (A) Leben discloses being able to position the radiation source where desired (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... ) and wherein the treatment of different surfaces in the vehicle interior can vary (para(0053], ... the duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... various microorganisms require different incident energies, and in turn different exposure times, to be disabled or have their growth inhibited ... ) it would have been obvious to one of ordinary skill in the art before the effective filing date to move the radiation source to another surface in the vehicle to treat the different surfaces.
Regarding (B), Leben discloses “duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted. Various microorganisms require different incident energies, and in turn different exposure times, to be disabled or have their growth inhibited. (par 53)”
Regarding (C) and (D), Leben discloses wherein the UV light source can be rotated to any desired position depending on how to treat the desired exposed area (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area) and different surfaces require different treatments (para[0053], ... the duration that the UV light source 14 is on ... depends on a number of factors including, but not limited to, the size of the elevator ... the type of microorganism that is targeted. Various microorganisms require different incident energies, and in turn different exposure times ... ).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to direct the radiation to desired areas for a desired time in order to properly sanitize the interior of a vehicle.

Regarding claim 12:
Leben teaches various UV light sources (par 29) emitting UV light with wavelengths between 240 nm and approximately 280 nm (par 28), but does not appear to teach the UV light source comprises an LED, a lens, or a reflector.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a UV LED as the UV light source because they were well-known in the art, mercury-free, compact, instant-on and low cost compared to other conventional UV light sources.

Regarding claim 13:
13. (Original) The apparatus of Claim 11 wherein ultraviolet light is configured to be directed at biomatter; wherein biomatter comprises at least one of (a) virus and/or (b) germ and/or (c) bacteria; and wherein the dose of ultraviolet light for the at least one surface is based on biomatter expected to be probable on at least one surface in the vehicle interior (par 27- “Although the sanitizing system 10 of the present invention can be used in any enclosed structure where bacteria, viruses, mold, germs, fungi, and other similar microorganisms reside, the detailed description provided below will be with respect to an elevator 12”).

Regarding claim 14:
14. (Original) The apparatus of Claim 11 wherein the controller is configured to direct the ultraviolet light source at least one of (a) along a path within the vehicle interior; (b) along a path from the first position to a second position; (c) along a path within the vehicle interior comprising a generally continuous path in a repeated cycle (Leben teaches explicitly (f) to a zone: para[0039], ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... para[0053]. ... the duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... ), Further Leben discloses being able to position the radiation source where desired (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... ). Furthermore, directing the ultraviolet light source along a path in the vehicle, or from a first desired area to a second desired area  either one time, or repeated in a cycle is implicit or obvious in the teachings of Leben. In order to radiate more than one area, it is necessary of for the controller to command the direction of the radiation to move. In order to sanitize the vehicle more than once, the controller would repeat the sanitation process. 

Regarding claim 15:
15. (Original) The apparatus of Claim 11 wherein the controller is configured to control at least one of speed of movement of the ultraviolet light source between the first position and the second position; (b) administration of ultraviolet light according to a control program; (c) administration of ultraviolet light according to data (para[0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle. The duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including ... the type of microorganism that is targeted ... ). Further, Leben teaches “duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted” (par 53). Accordingly, Leben is clearly using ‘data’ such as the size of the elevator (vehicle), the intensity of the UV light, and the targeted microorganisms.

Regarding claim 16:
Leben does not appear to explicitly disclose wherein the controller is configured to operate with data comprising (a) configuration of the vehicle interior; (b) a path for directed movement of the ultraviolet light source within the vehicle interior to administer ultraviolet light; (c) configuration of the vehicle interior and a path for directed movement of the ultraviolet light source; (d) configuration of at least one surface in the vehicle interior; (e) configuration of at least one surface in the vehicle interior so that ultraviolet light can be directed to the at least one surface; (f) a path for directed movement of the ultraviolet light source within the vehicle interior comprising application of ultraviolet light t.
However, since Leben already discloses wherein the UV light source can be rotated to any desired position depending on how to treat the desired exposed area (para[0063), ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area) and discloses wherein the controller is the one controlling the angle of rotation (para[0039), ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... ), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the controller to be programmed to operate with the data of the vehicle interior and a path for directed movement of the radiation source.
Further, it seems implicit that the controller would have been programmed in light of the interior of the vehicle (elevator) in order to sanitize all the surfaces of the vehicle intended to be sanitized.

Regarding claim 17:
17. (Original) The apparatus of Claim 11 further comprising a light source (28) configured to emit visible light (par 27).

Regarding claim 19:
19. (Original) The apparatus of Claim 11 wherein the controller is configured to direct the ultraviolet light source to administer ultraviolet light (1) to the first position at the first zone in a first intensity for the first duration and (2) to the second position at the second zone in a second intensity for the second duration (Leben, par 53, “duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to direct the radiation source to first and second positions with enough intensity and duration in order to properly sanitize the desired surfaces

Regarding claim 20:
20. (Original) A system configured to treat at least one surface of at least one object in a vehicle interior of a vehicle with ultraviolet light in a dose comprising:
(a) an apparatus configured to be directed by a mechanism to apply ultraviolet light to at least one surface in the vehicle interior (para[0029], ... the UV light source 14 may include one or more  components operable to emit EM radiation in the UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...); and
(b) a controller configured to operate the apparatus comprising the ultraviolet light source to administer the dose of ultraviolet light for the at least one surface (para[0027], ... a controller 26 for controlling the operation of the UV light source 14, including the on/off status ... para(0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle ... );
wherein the controller is configured with a control program (fig 12 shows the steps of the control program);
wherein the apparatus comprises (1) a first ultraviolet light source configured to administer a first dose of ultraviolet light to a first area of the vehicle interior (para[0029], ... the UV light source 14 may include one or more  components operable to emit EM radiation in the UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...) and (2) a second ultraviolet light source configured to administer a dose of ultraviolet light to a second area of the vehicle interior (par 62- “However, in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon.”); wherein (1) the first dose of ultraviolet light comprises a first intensity and first duration configured to be administered at the first area of the vehicle interior and (2) the second dose of ultraviolet light comprises a second intensity and second duration configured to be administered at the second area of the vehicle interior (Leben, par 63, teaches “in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon”, Accordingly, a first UV source would irradiation a first surface, and a second UV source would irradiation a second surface);
wherein the at least one surface comprises (1) a first surface in the first area and (2) a second surface in the second area (Leben, par 63, teaches “in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon”, Accordingly, a first UV source would irradiation a first surface, and a second UV source would irradiation a second surface);
wherein (1) the first dose is applied to the first surface and (2) the second dose is applied to the second surface (Leben, par 63, teaches “in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon”, Accordingly, a first UV source would irradiation a first surface, and a second UV source would irradiation a second surface).
Regarding claim 21:
Leben does not appear to disclose the  system of Claim 20 wherein (1) the first duration is greater than the second duration and/or (2) the first intensity is different from the second intensity.
However, Leben clearly teaches “the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted”, par 53. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the duration of the illumination and/or intensity of the UV source in order to insure the surface(s) are properly sanitized.
Regarding claim 22:
Leben does not appear to disclose the system of Claim 20 wherein the first surface comprises a surface of at least one of a seat or a trim component; wherein the first dose is directed to the first surface in the first area.
However, Leben teaches “the sanitizing system 10 as disclosed herein may be utilized with any confined space or enclosed structure where humans or animals visit or congregate”, par 67. Accordingly, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to irradiation any surface that could become contaminated with a targeted microorganism, including a seat or trim component. Examiner notes that elevators can also contain trim components. 
Regarding claim 23:
23. (New) The system of Claim 20 wherein the apparatus comprises a first mechanism configured to actuate the first ultraviolet light source to direct ultraviolet light in a path within the vehicle interior (Leben: par 29, “Operation of the UV light source 14 may be controlled by the controller 26, such that the controller 26 sends a single-bit or a simple encoded signal to the UV light source 14.”)
Regarding claim 24:
24. (New) An apparatus configured to treat at least one surface in a vehicle interior of a vehicle with ultraviolet light comprising:
(a) an ultraviolet light source configured to apply ultraviolet light to a surface in the vehicle interior (Leben: interior (para[0029], ... the UV light source 14 may include one or more components operable to emit EM radiation int eh UV range ... para[0037], ... The motor 18 generally rotates the UV light source 14 from an inactive position to an active position ... The active position ... also known as the exposed area ... in which people stand while using the elevator 12 ... para[0009], ... activating the ultraviolet radiation source for a predetermined period of time when the door is detected to be in a closed position and humans are detected to be absent...); and
(b) a controller configured to operate the ultraviolet light source to administer ultraviolet light at the surface (Leben: (para[0027], ... a controller 26 for controlling the operation of the UV light source 14, including the on/off status ... para(0053], ... the controller 26 may start the timing element at block 118 to implement a proper sanitizing cycle ... );
wherein the controller is configured to direct the ultraviolet light source to administer (1) a first dose of ultraviolet light at a first position at a first area in the vehicle interior and (2) a second dose of ultraviolet light at a second position at a second area in the vehicle interior (Leben discloses “duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted. Various microorganisms require different incident energies, and in turn different exposure times, to be disabled or have their growth inhibited”. (par 53);
wherein the surface comprises at least one of a surface of a seat or an interior component (Leben: “the sanitizing system 10 as disclosed herein may be utilized with any confined space or enclosed structure where humans or animals visit or congregate”, par 67, any surface that might be contaminated with microorganisms would be obvious to irradiate);
wherein the surface comprises a first surface at the first area and a second surface at the second area (Leben: “the sanitizing system 10 as disclosed herein may be utilized with any confined space or enclosed structure where humans or animals visit or congregate”, par 67, any surface that might be contaminated with microorganisms would be obvious to irradiate).

Regarding claim 25:
25. (New) The apparatus of Claim 24 further comprises a mechanism configured to be operated by the controller to actuate the ultraviolet light source to direct ultraviolet light (Leben: par 29, “the controller 26 sends a single-bit or a simple encoded signal to the UV light source 14”).

Regarding claim 26:
26. (New) The apparatus of Claim 24 wherein the controller is configured to direct the ultraviolet light source to direct ultraviolet light at least one of (a) along a path within the vehicle interior; (b) along a path from the first position to the second position; (c) along a path within the vehicle interior comprising a generally continuous path in a repeated cycle; (d) to a directed position; (e) from a first zone comprising the first area to a second zone comprising the second area ((Leben teaches explicitly (d) to a directed position: para[0039], ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... para[0053]. ... the duration that the UV light source 14 is on, and thus, the duration of the sanitizing cycle, depends on a number of factors ... ), Further Leben discloses being able to position the radiation source where desired (para[0063], ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area ... ).
Furthermore, directing the ultraviolet light source along a path in the vehicle, or from a first desired area to a second desired area  either one time, or repeated in a cycle is implicit or obvious in the teachings of Leben. In order to radiate more than one area, it is necessary of for the controller to command the direction of the radiation to move. In order to sanitize the vehicle more than once, the controller would repeat the sanitation process.

Regarding claim 27:
Leben does not appear to explicitly disclose the apparatus of Claim 24 wherein the controller is configured to direct the ultraviolet light source along a path within the vehicle interior comprising the first area and the second area.
However, since Leben already discloses wherein the UV light source can be rotated to any desired position depending on how to treat the desired exposed area (para[0063), ... As can be appreciated, the UV light source 14 may be rotated to any desired angle depending on the desired exposure area) and discloses wherein the controller is the one controlling the angle of rotation (para[0039), ... the motor 18 may also include electrical or electronic components that translate the controller 26 signal into the appropriate electrical signal for the motor to rotate and adjust the position of the UV light source 14 ... ), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the controller to be programmed to operate with the data of the vehicle interior and a path for directed movement of the radiation source. In fact, Leben teaches that the size of the vehicle is considered in advance (par 53).
Further, it seems implicit that the controller would have been programmed in light of the interior of the vehicle (elevator) in order to sanitize all the surfaces of the vehicle intended to be sanitized.


Regarding claim 28:
Leben does not appear to explicitly disclose the apparatus of Claim 24 wherein the first dose of ultraviolet light comprises a first intensity and a first duration and the second dose of ultraviolet light comprises a second intensity and a second duration; wherein the first dose of ultraviolet light is different from the second dose of ultraviolet light.
Leben, par 63, teaches “in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 10 will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon”, Accordingly, a first UV source would irradiation a first surface, and a second UV source would irradiation a second surface. 
Further, Leben clearly teaches “the duration of the sanitizing cycle, depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted”, par 53. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the duration of the illumination and/or intensity of the UV source in order to insure the surface(s) are properly sanitized.
Examiner also notes that it would have been obvious to a person having ordinary skill in the art to irradiate areas of the vehicle likely to have more targeted microorganisms with greater intensity and or duration than those area less likely to have more targeted microorganisms (for example, areas that are often touched by humans verses areas that are not touched by humans).

Regarding claim 29:
Leben does not appear to explicitly disclose the apparatus of Claim 24 wherein the controller is configured to direct speed of movement of the ultraviolet light source between the first position and the second position. However, the speed of the movement of the ultraviolet light source between the first position and the second position is directly related to the duration of irradiation, which Leben teaches should be adjusted  depending on a “number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted” (par 53).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the controller to control the speed of movement of the ultraviolet light source between the first position and the second position in order to properly sanitize desired surfaces.

Regarding claim 30:
30. (New) The apparatus of Claim 24 wherein the controller is configured to operate with data comprising at least one of (a) configuration of the vehicle interior or (b) configuration of objects in the vehicle interior or (c) configuration of the vehicle interior and a path for directed movement of the ultraviolet light source or (d) configuration of at least one surface in the vehicle interior (Leben: par 53, the size of the elevator).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leben in view of Ye (US20170045807A1)
Regarding claim 18, Leben does not appear to disclose  wherein the mechanism comprises a gimbal mechanism; wherein the mechanism comprises at least one motor.
However, in attempting the solve the same problem (moving a payload in a space), Ye discloses the use of a gimbal mechanism (Ye: Abstract, a gimbal mechanism as described herein can provide rotation of a payload (Ye: which can be a light, par 32) about at least two different axes ... the gimbal mechanism can control movement of the payload about two degrees of freedom in a parallel manner ... while improving the stability of movement provided by the gimbal mechanisms ... ) and at least one motor (Ye: par 33). It would have been obvious to one of ordinary skill in the art to combine these references and incorporate a gimbal mechanism because Leben discloses wherein multiple sanitation systems have to be installed because one system will not allow the UV light to be exposed to a majority of the surfaces (Leben: para[0063), ... in some instances, it may be desired to place multiple sanitizing systems 10 within the elevator 12 or other enclosed structure, especially if a location of only one system 1 O will not allow UV light to be exposed to a majority of the surfaces having microorganisms thereon ... ) while Ye discloses wherein a gimbal mechanism will allow for the attached payload will be able to moved and rotated in two different directions and also allow for the attached payload to be stable (Ye: Abstract, a gimbal mechanism as described herein can provide rotation of a payload about at least two different axes ... the gimbal mechanism can control movement of the payload about two degrees of freedom in a parallel manner ... while improving the stability of movement provided by the gimbal mechanisms ... ). This would allow for a single UV light source to be positioned in multiple orientations, thereby possible reducing the number of required UV sources.
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Applicant argues that “Leben nor Ye, alone or in any proper combination, disclose, teach or suggest the "apparatus configured to treat at least one surface of at least one object in a vehicle interior of a vehicle with ultraviolet light in a dose" as recited in independent Claim 11 (as amended) or the "system configured to treat at least one surface in a vehicle interior of a vehicle with ultraviolet light in a dose" as recited in independent Claim 20 (as amended) or the "apparatus configured to treat at least one surface in a vehicle interior of a vehicle with ultraviolet light" as recited in new independent Claim 24.”
Examiner respectfully disagrees and maintains the previous rejections. 
Applicant argues that the “suggestion to make the combination of Leben and/or Leben and Ye has been taken from the Applicants' own specification (using hindsight), which is improper.”
Examiner respectfully disagrees. The motivation is plainly supplied by Leben, who teaches that the duration of the radiation “depends on a number of factors including, but not limited to, the size of the elevator 12 (particularly the longest dimension of the elevator 12), the intensity of the UV output from the UV light source 14, and the type of microorganism that is targeted. Various microorganisms require different incident energies, and in turn different exposure times, to be disabled or have their growth inhibited. (par 53)”. The incident energy is at least dependent on the duration and intensity, and this is well-known in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875